Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification and the replacement drawings, all previous objections to the disclosure are hereby withdrawn. 
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, the amended language has introduced new 112(b) rejections, which are discussed below. 

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 3, “toward the the first side” should read “toward the first side”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a setting unit that sets one or more operation conditions” in Claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a setting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely describes the setting unit in terms of its function and its location relative to other components of the binding machine (see paragraphs [0015] and [0019]) and does not provide any structure with which the claimed function of setting one or more operating conditions of the binding machine can be performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 10 and 11, the scope of the limitation “wherein the elongated connecting part has a notched portion on at least one end-side of the elongated connecting part in a longitudinal direction and at an end portion of the elongated connecting part in the lateral direction” in lines 1-4 of each claim is unclear. Does this mean that the elongated has a singular notched portion that is located on the at least one end-side in the longitudinal direction and the end portion in the lateral direction, or are there two notched portions (i.e. one on the end-side in the longitudinal direction, on at the end portion in the lateral direction)? If the latter interpretation is intended, the limitation “the notched portion” in lines 8-9 (Claim 10) and line 8 (Claim 11) is unclear as it could be referring to either notched portion.
Claims 2, 4-9, and 12-13 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al., hereinafter Toyoda (JP H07-290177), in view of Shima et al., hereinafter Shima (US 2019/0194959). For text citations of Toyoda, refer to the machine translation provided as Non-Patent Literature in the Office action mailed 12/08/2021.
Regarding Claim 1, Toyoda discloses (Figures 1, 5, and 9) a binding machine (reinforcing bar binding machine 10) comprising: a first body part (first main body 20); a second body part (second main body 22) having a housing, a curl guide (guide means 140) attached to the housing, and a twisting unit (twisting mechanism 66) arranged in the housing, the curl guide having an opening (opening of binding portion 142) in which a binding object (reinforcing bars 12 and 14) arranged on a surface can be inserted and the curl guide curls a wire (iron wire 16) around the binding object inserted in the opening ([0045] lines 396-399), and the twisting unit including a twisting shaft (shaft portion 114a of rotating body 114) for twisting the curled wire; and an elongated connecting part (connecting body 24) connecting the first body part at a first connection end and the second body part at a second connection end (see Annotated Figure 1 below), wherein the curl guide includes first and second guide parts (guides 170 and 172) projecting in a first direction from a tip end of the second body part (tip end of second main body 22) and arranged with a prescribed gap to define the opening in a second direction orthogonal to the first direction (clearly seen in Figure 9), wherein the first body part and the second body part are arranged such that a virtual axis line connects (i) a first intermediate position in the prescribed gap at the tip end of the second body part with (ii) a second intermediate position in a lateral direction of the elongated connecting part at the first connection end of the elongated connecting part (see Annotated Figure 1 below), wherein, in a state in which an axis line of the twisting shaft (see Annotated Figure 1 below; the depiction of the axis line of the twisting shaft in the annotated figure is based on the location and orientation of the twisting shaft relative to the second body part shown in Figure 5) is orthogonal to the surface on which the binding object is arranged such that the binding object is inserted in the opening, the virtual axis line is inclined relative to the axis line of the twisting shaft such that the virtual axis line is inclined farther towards a first side of the binding machine in the second direction than the axis line of the twisting shaft (see Annotated Figure 1 below). Examiner note: in the binding machine shown in Figure 1, the twisting shaft axis is not shown to be orthogonal to the surface; however, it could be oriented such that it is orthogonal, in which case the virtual axis line would be inclined farther towards the first side indicated in the Annotated Figure 1 below.

    PNG
    media_image1.png
    740
    597
    media_image1.png
    Greyscale

Toyoda Annotated Figure 1
Toyoda does not disclose a setting unit on the first body part. Shima teaches (Figure 1) a binding machine (rebar tying machine 2) comprising a setting unit (second operation unit 90 with setting switches 98) that sets one or more operation conditions of the binding machine ([0092] lines 5-8), the setting unit positioned on a body part adjacent to where an operator grips the binding machine and facing upwards. The inclusion of the setting unit allows an operator to control operating parameters of the binding machine ([0092] lines 2-5), which one skilled in the art would understand to be a desirable feature. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine disclosed by Toyoda such that it also comprises a setting unit that sets one or more operation conditions of the binding machine positioned on the body part adjacent where the operator grips the binding machine and facing upward, as taught by Shima, in order to allow the operator greater control over the operating parameters of the binding machine. When this combination is made, the setting unit will be positioned on the first body part of the binding machine, and will face upward toward the first side of the binding machine in the second direction in the state in which the axis line of the twisting shaft is orthogonal to the surface on which the binding object is arranged.
Regarding Claim 2, Toyoda discloses (Figure 1) the first body part (first main body 20) has at least one grip (grips 26) that can be grasped by an operator (worker 28).
Regarding Claim 4, Toyoda discloses (Figure 1) the at least one grip (grips 26) is arranged such that an axis line of the at least one grip is orthogonal to the axis line of the twisting shaft (see Annotated Figure 1 above; the axis lines of the grip and the twisting shaft are orthogonal to each other).
Regarding Claim 5, Toyoda discloses (Figure 1) the elongated connecting part (connecting body 24) is arranged such that an axis line of the elongated connecting part (see Annotated Figure 1 above) is inclined toward the first side of the binding machine in the second direction with respect to the axis line of the twisting shaft. 
Regarding Claim 6, Toyoda discloses (Figure 5) an inclination angle of the axis line of the elongated connecting part (connecting body 24) with respect to the axis line of the twisting shaft (shaft portion 114a of rotating body 114) is equal to or smaller than 45 degrees (see Annotated Figure 1 above; the angle θ between the axis lines of the elongated connecting part and the twisting shaft is clearly less than 45 degrees).
Regarding Claim 8, Toyoda discloses (Figure 1) the elongated connecting part (connecting body 24) is detachably mounted to the second body part (second main body 22; [0017] lines 149-151: “attached…by a plurality of screws” implies that the connecting part and the second body part are detachable).
Regarding Claim 9, Toyoda discloses (Figure 1) the at least one grip includes two grips (grips 26), and the two grips are arranged on respective sides of the axis line of the twisting shaft (see Annotated Figure 1 above).
Regarding Claim 12, with reference to the aforementioned combination of Toyoda and Shima, Shima teaches the one or more operating conditions includes at least one of a number of turns of the wire and a twisting torque for the wire ([0092] lines 5-8).
Regarding Claim 13, Toyoda discloses (Figure 1) the at least one grip (grips 26) extends in the second direction such that the at least one grip can be grasped by the operator (worker 28) on the first side of the binding machine (see Annotated Figure 1 above). Examiner note: the grips 26 are three dimensional objects, so they inherently extend a certain amount in the second direction. Further, Figure 1 shows the operator grasping the grips from the opposite side of the first side of the binding machine; however, it is possible for the operator to grasp the grips while on the first side of the binding machine, so this limitation of the claim is met.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda and Shima as applied to Claim 5 above, and further in view of Pozgay et al., hereinafter Pozgay (US 8,561,717).
Regarding Claim 7, Toyoda does not disclose that the elongated connecting part is attached to the second body part such that an inclination angle with respect to the axis line of the twisting shaft can be changed. Pozgay teaches (Figures 1 and 5) a tool (articulating drill 100) comprising a body part (head portion 104) having a housing (head housing 136) and a twisting unit including a twisting shaft (output pinion shaft 156) arranged in the housing, and an elongated connecting part (main housing portion 102), wherein the elongated connecting part is attached to the body part such that an inclination angle with respect to the axis line of the twisting shaft can be changed (Abstract lines 2-5; the angle being changed can be seen in Figures 18-19, and Figures 28-29 show the coupling means that facilitates this). This feature allows greater flexibility of use for the tool because an operator can use it from a plurality of angles (column 3 lines 31-35), instead of only head-on, and eliminates the need for both a straight tool and angled tool in contexts where both would normally be necessary (column 3 lines 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine disclosed by Toyoda so that the elongated connecting part is attached to the second body part such that an inclination angle with respect to the axis line of the twisting shaft can be changed, as taught by Pozgay, so that the binding machine can be used from multiple different angles, allowing for greater flexibility of use in contexts where accessibility may be difficult.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda and Shima as applied to Claim 1 above, and further in view of Rossum et al., hereinafter Rossum (US 6,668,870).
Regarding Claims 10 and 11, Toyoda does not disclose first and second fixing mechanisms having engaging parts penetrating the first and second body parts, respectively, and fitting into notched portions of the elongated connecting part; Toyoda discloses different means by which the first and second body parts of Toyoda are respectively connected to the elongated connecting part. Rossum teaches (Figure 6) a means for connecting a body part (assembly of first wire twisting housing section or handle 14 and first wire-gripping mechanism or implement 18) to an elongated connecting part (main tubular housing or support section 12) of a binding machine (wire twisting and tying tool 10), wherein the elongated connecting part has a notched portion on at least one end-side of the elongated connecting part in a longitudinal direction and at an end portion of the elongated connecting part in the lateral direction (column 6 lines 14-16; the apertures are interpreted as the notched portion), wherein the body part has a fixing mechanism (assembly of first and second suitable fasteners 22 and 24) to which an engaging part (first suitable fastener 22) penetrating the body part is provided, and wherein in a state where the one end-side of the elongated connecting part is inserted in the body part, the engaging part of the fixing mechanism is fitted to the notched portion of the elongated connecting part (column 6 lines 9-19; first suitable fastener 22 penetrates first wire-gripping mechanism or implement 18 via the apertures thereon, and fits into the apertures in main tubular housing or support section 12). As the connection means taught by Rossum performs the same function as the connection means disclosed by Toyoda, i.e. connecting a body part of the binding machine to the elongated connecting part, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine disclosed by Toyoda by performing a simple substitution of the disclosed connection means between the first/second body parts and the elongated connecting part for the connection means taught by Rossum, such that the elongated connecting part has notched portions on each end-side of the elongated connecting part in a longitudinal direction and at an end portion of the elongated connecting part in the lateral direction, wherein the first and second body parts have first and second fixing mechanisms, respectively, to which engaging parts penetrating the first and second body parts, respectively, are provided, and wherein in a state where the end-sides of the elongated connecting part are inserted in the first and second body parts, the engaging parts of the first and second fixing mechanisms are fitted to the notched portions of the elongated connecting part.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument on page 12 of the Remarks that Toyoda does not disclose a virtual axis passing through the prescribed gap formed between guide means 140, Examiner respectfully disagrees. Annotated Figure 1 above shows the first intermediate position in the prescribed gap at the tip end of the second body part as recited in the claim, and shows the virtual axis between this first intermediate position and the second intermediate position, which passes through the prescribed gap.
In response to the Applicant’s argument on page 13 of the Remarks that Toyoda does not disclose the axis line of the twisting shaft being orthogonal to the surface on which the binding object is arranged during a binding operation, Examiner notes that Claim 1 is a device claim, and thus the device need only be capable of performing the claimed function in order to meet the limitations of the claim. Since the binding machine of Toyoda is capable of being oriented in such a way that the axis line of the twisting shaft is orthogonal to the surface on which the binding object is arranged, and since when this happens the virtual axis of the binding machine will be inclined towards the first side of the bending machine as indicated above in Annotated Figure 1, this limitation of the claim is met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA A GUTHRIE/Examiner, Art Unit 3725       
                                                                                                                                                                                                 /JESSICA CAHILL/Primary Examiner, Art Unit 3753